Title: From George Washington to Jonathan Boucher, 20 April 1771
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon April 20th 1771.

Your favour of the 10th conveyd an unexpected piece of Intelligence, thoô a very agreeable one—Jack left this place with so many doubts, and difficulties abt going to Baltimore, to be Innoculated with the Small Pox, that we all concluded nothing was more foreign from his Intention—Mrs Washington having fully adopted this opinion, I have withheld from her the Information you gave me in respect to his undertaking, & purpose, if possible, to keep her in total ignorance of his having been there, till I hear of his return, or perfect recovery; as one step towds this, I shoud be obligd to you to address any Letter you may write me, under cover to Lund Washington, & in a hand not your own; for notwithstanding it is believd Jack was resolvd to postpone this business, yet, her anxiety & uneasiness is so great, that I am sure she coud not rest satisfied without knowing the Contents of any Letter to this Family of your Writing—Indeed, I believe, was she to come to the knowledge of his being at Baltimore (under Innoculation) it woud put an infallible stop to her journey to Williamsburg, & possibly delay mine; which woud proove very injurious, as my business requires that I shoud set of on Friday the 26th Instt if he is in so favourable away as to permit it (instead of visiting him, which I shoud immediately do; If I am informd of any dangerous or unfavourable Symtom’s attending his Disorder) for this Reason, I shoud be glad to hear from him as late as can be (to reach me before Fryday) that, if all is well, we may proceed without any intimation to Mrs Washington of this matter; she having often wishd, that Jack woud take & go through the disorder without her knowing of it; that she might escape those Tortures which Suspence wd throw her into little as the cause might be for it—When he is returnd to Annapolis you will be so good as to write

he is returnd to Annapolis you will be so good as to write me a Line by Post to Williamsburg which shall be the first information of this affair I purpose to give if I can keep it conceald so long—I am with very great esteem—& thanks for your Attention to Jack on this occasion Dr Sir Yr Most Obedt Hble Servt

Go: Washington

